NBC News




Material License Agreement




Endurance Exploration Group, Inc. (“Endurance”)

15500 Roosevelt Blvd., Suite 303

Clearwater, Florida 33760

Attention Guy Zajonc; guyz@eexpl.com; 509.448.1328




To NBC News, a division of NBCUniversal Media, LLC (“NBCUniversal”):




We represent that we are the sole and exclusive owner of all rights, including
copyright, in and to the material described as Video of the Endurance
Exploration Group onboard their vessel during salvage exploration off the coast
of New England, including, but not limited to, launching of ROV camera for
underwater video, video of the operational room for ROV, Operators reactions
when undersea salvage is hauled to the surface, and any and all activity onboard
the vessel and surrounding areas, including underwater video/imaging from the
ROV camera (the Material), and that the Material is authentic and the events
recorded actually occurred and were not staged in any way.




In consideration of our desire to have the Material used by NBCUniversal, we
hereby irrevocably grant an Exclusive license to NBCUniversal for use of the
Material by all NBC News entities and affiliates for five (5) days from initial
broadcast, including any and all updates, revisions, and repeats of reports
produced during license term for exploitation and distribution, in all media now
known or hereafter devised, by NBCUniversal, and its parent, subsidiary, and
related companies and their affiliates, partners, licensees, successors, and
assigns and in related advertising and promotion throughout the world in
perpetuity.




We agree to indemnify and hold harmless NBCUniversal, its parent, subsidiary and
related companies, and their employees, officers, directors, affiliates,
partners, representatives, agents, licensees, successors, and assigns from and
against any and all claims, damages, liabilities, cost and expenses (including
attorneys' fees) arising out of their use of the Material in accordance with
this license.




This is the complete and binding agreement between NBCUniversal and us, and it
supersedes all prior understandings and/or communications, both oral and
written, with respect to its subject matter.  This Agreement cannot be
terminated, rescinded or amended, except by a written agreement signed by both
NBCUniversal and us.




We understand that NBC News and/or NBCUniversal and its entities are under no
obligation to use the Material.  We have not given anything of value to NBC News
or NBCUniversal in order that the Material, or any part of it, be included in
any programming.




Terms of Agreement Accepted:




ENDRUANCE EXPLORATION GROUP










/s/ Micah Eldred

June 8, 2015

Micah Eldred - CEO

Date






